ORDER
PER CURIAM.
Kevin Bolden (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of one count of sale of a controlled substance, cocaine base, in violation of Section 195.211 RSMo 2000. The trial court found Defendant to be a prior and persistent offender, subject to an extended term of imprisonment, and sentenced Defendant to fifteen years in the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).